Title: The Commissioners to the Commerce Committee, 29 July 1778
From: First Joint Commission at Paris,Adams, John
To: Continental Congress, Commerce Committee


     
      Gentlemen
      Passi July 29. 1778
     
     We have the Honour of your Letter of 28 May by Captain Reed. We are rejoiced at the Arrival, even of 49 Hogsheads of Tobacco, and cannot but wish for more. As the Commissioners here, have made a Contract, with the Farmers General, to furnish them with 5000 Hdds, which they have not been able to fulfill, altho they have received a Million Livres upon that Contract, We have ventured to order this Small Quantity into their Hands, which We thought would be more Honourable for Congress and for Us, than to have it disposed of at private sale. We congratulate you on the Safe Arrival of so many Vessells from hence, and wish that in our next We may have the Pleasure to congratulate you, on much more important Events in favour of our Country.
     We shall have no particular Directions to give Captain Read, as your orders to him to receive Goods from Mr. Schweighauser, are as proper as any We could give.
     
      We have the Honour to be.
     
     The Subject of your Letter of May 16. shall be duely attended to. We have the Honour to be. In a Letter from Mr. Lovel of April 16. We are informed that Congress have authorised Mr. Bingham to draw upon Us for a sum not exceeding an hundred Thousand Livres. We have not yet received the order of Congress, or Mr. Binghams Draughts. Whenever We do, We shall do them all the Honour in our Power, but We cannot refrain from expressing an Anxiety concerning our Funds. We have the Honour to be.
    